 



EXHIBIT 10.1

Aesthetica, Ltd.

Medicis Pharmaceutical Corp.
Medicis Aesthetics Holdings, Inc.
8125 North Hayden Road
Scottsdale, Arizona 85258

Dated as of March 13, 2006

     
Jean-Luc Bélingard
  Alistair Stokes
President and CEO
  Chief Executive Officer
Ipsen S.A.
  Ipsen Ltd.
42 Rue du Docteur Blanche
  190 Bath Road
75016 Paris
  Slough, Berkshire SL1 3XE
France
  United Kingdom

 

RE:   Development and Distribution Agreement of 13 March 2006 between
Aesthetica, Ltd. And Ipsen Ltd. (the “DDA”)

Dear Mr. Bélingard and Mr. Stokes:

      The parties are concurrently signing and exchanging the signature pages to
the DDA, the Trademark Assignment Agreement between the parties, the Trademark
License Agreement between the parties, the side letter between the parties
relating to the execution of a European Union Development and Distribution
Agreement, a side letter between the parties pertaining to the Dysport®
botulinum toxin product and the Parent Guarantee between Medicis Pharmaceutical
Corporation and Ipsen Ltd. (collectively, the “Agreements”). This letter is to
confirm our agreement that, notwithstanding any provision in the Agreements to
the contrary (including, without limitation, Section 20.3 of the DDA), the
Agreements will become effective on, but not until, the Termination Date under
that certain Termination Agreement dated as of December 20, 2005 by and between
Ipsen and Inamed Corporation. By my signature below, Aesthetica, Ltd., Medicis
Pharmaceutical Corp. and Medicis Aesthetics Holdings, Inc. agree to the terms of
this letter agreement. Mr. Bélingard and Mr. Stokes, if Ipsen also agrees to the
terms of this letter agreement, please indicate so by signing and returning to
me one (1) original of this letter agreement with your signatures together with
executed signature pages of the Agreements.

      This letter agreement shall be governed by and interpreted in accordance
with the laws of the state of New York, without reference to its conflicts of
laws principles. The parties hereby submit to the exclusive jurisdiction of the
New York courts, both state and federal, in all matters concerning this letter
agreement.

      If any part of this letter agreement is held invalid, the rest of it will
still be enforced and the invalid part will be deemed modified as needed to
effectuate the parties’ intent.

      This letter agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 



--------------------------------------------------------------------------------



 




      Notwithstanding anything to the contrary herein, this letter agreement
shall terminate on March 31, 2006 if the Termination Agreement with Inamed
terminates on March 31, 2006, as provided in article 2.c thereof. The
Termination Date referred herein shall be extended by the same duration of time
as the termination date of the Termination Agreement.



  Sincerely yours,       /s/ Jonah Shacknai   Jonah Shacknai   Chief Executive
Officer   Aesthetica Ltd., Medicis Pharmaceutical Corp.   And Medicis Aesthetics
Holdings, Inc.

Agreed to as of this 13th day of March 2006.

      /s/ Jean-Luc Bélingard   /s/ Alistair Stokes Jean-Luc Bélingard
President and CEO
Ipsen S.A.   Alistair Stokes
Chief Executive Officer
Ipsen Ltd.



- 2 -